Citation Nr: 0523663	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for scoliosis.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to November 
1963 and from March 1964 to October 1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

This case was previously before the Board and was remanded 
for further development in October 2004.

Other matter

The veteran's appeal originally also encompassed the issue of 
whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disability, claimed 
as a "nervous condition".  This issue was the subject of a 
separate, final  Board decision in October 2004 and 
accordingly will not be further discussed in this decision.  
See 38 C.F.R. § 20.1100 (2003).  


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
scoliosis is a congenital abnormality.  

2.  The medical evidence of record does not show that the 
veteran's scoliosis is productive of any current 
symptomatology.  


CONCLUSION OF LAW

Scoliosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1311 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
scoliosis.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2003 Statement of the Case (SOC) and the 
August 2003 and March 2005 Supplemental Statement of the Case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
September 2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show to 
establish entitlement to service connection, namely, an 
inservice injury or disease; a current disability; and 
competent medical evidence showing a relationship between the 
current disability and the inservice injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2003 VCAA letter, the RO notified the veteran that 
VA was responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the September 3, 2003 letter, page 5.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the September 2003 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the September 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of Federal department or agency."  

The Board therefore finds that the September 2003 letter, the 
June 2003 SOC, and the August 2003 and March 2005 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the June 2003 letter.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in September 2003, following 
the initial adjudication of this claim by rating decision in 
January 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of the issue by the RO.  
While that was not done in this case, the Board does not 
believe that the veteran has been prejudiced by such failure 
in timing.  His claim was readjudicated by the RO in the 
March 2005 SSOC, following issuance of the September 2003 
VCAA notice letter.  The veteran was provided with ample 
opportunity to respond to those letters.  Neither the veteran 
or his representative have contended that he was in any way 
prejudiced by the timing of the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet.App. 103 (2005) that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed immediately above, this claim was 
readjudicated after the veteran was accorded ample 
opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records and a report of VA examination, which will be 
described below.  

The VA examination was scheduled pursuant to the Board's 
October 2004 remand instructions.  The Board finds that the 
October 2004 remand instruction has been complied with to the 
extent possible.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998), [Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.].  In the October 2004 remand, 
the Board instructed the RO to afford the veteran with a VA 
examination to determine the nature and etiology of any 
present back disability.  With respect to any congenital 
condition, the examiner was instructed to state whether it is 
a disease or a defect, and also state whether the evidence 
shows that it was as likely as not subject to a superimposed 
disease or injury during military service that resulted in 
disability apart from the congenital or developmental defect.  
The examiner was further instructed to address the veteran's 
claim that the condition was aggravated by the lifting injury 
during service.  See VAOPGCPREC 1-85 (1985) [reissued as 
VAOPGCPREC 82-90 (1990)].  

A review of the record reflects that the veteran was afforded 
a VA examination in November 2004.  The examiner stated that 
X-rays showed scoliosis of the thoracolumbar spine; however, 
there were no back symptoms related to the condition.  As 
will be explained below, service connection requires the 
existence of a current disability.  Therefore, in the absence 
of a current disability attributable to scoliosis, the 
question of whether the condition was aggravated by the 
lifting injury during service is rendered moot.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  In a June 2004 
statement (VA Form 
21-4138), the veteran stated that he had no additional 
evidence to submit and that he wished to waive the 60-day 
period for response in order to allow the Board to proceed 
with a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  In his July 2003 
substantive appeal (VA Form 9), the veteran declined the 
opportunity to attend a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).

Congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

As noted above, per Hickson, in order to establish service 
connection for a disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.

In this case, the November 2004 VA examination, based on X-
ray evidence, provided a diagnosis of scoliosis of the 
thoracolumbar spine.  The examiner opined that scoliosis is a 
congenital condition and that the veteran's back symptoms, 
including pain, are unrelated to scoliosis.  There is no 
evidence which contradicts this medical opinion.  The Board 
notes that the November 2004 VA examiner's medical opinion 
was based on a complete review of the claims file as well as 
an extensive clinical evaluation, including X-rays.  Post-
service medical evidence is negative for any treatment for 
scoliosis.

As was discussed in the law and regulations section above, 
service connection may not be granted for a congenial or 
developmental abnormality.  See Winn, supra.  The November 
2004 VA examiner has opined that the veteran's scoliosis is a 
congenital defect.  Service connection for scoliosis would 
not be warranted on this basis alone.  Moreover, the VA 
examiner further concluded that the veteran's scoliosis was 
not productive of disability in any event; rather, the 
veteran's current back problems, according to the VA 
examiner, are the result of non service-connected 
degenerative joint disease and not scoliosis.  In the absence 
of confirmed disability attributable to scoliosis, service 
connection is not warranted.  The case law is well settled on 
this point.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) [service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim)].  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of 
disability attributable to scoliosis, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the first Hickson element has not been met, and 
the veteran's claim fails on that basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for scoliosis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for scoliosis is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


